Dykman, J.
This caase has now been tried and decided in accordance with the law laid down by the court of appeals * when the case was there.
Judgment has been rendered against the plaintiffs from which they have appealed; but as the case presented has not been changed, the decision of the court of appeals was followed, and the plaintiffs were defeated.
Our examination discloses no errors upon the trial, and the judgment should be affirmed, with costs.
Barnard, P. J., and Pratt, J., concur.

 See 103 N. Y., 222.